Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 8, and 12 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0306654) (hereinafter Lee)  in view of Zhao et al. (WO2017/058615) (hereinafter Zhao), as cited by applicant.

Regarding claims 1, 17, 19, and 20, Lee teaches a video processing method, an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform the video processing method, a non-transitory computer-readable storage medium storing instructions that cause a processor to perform the video processing method, and a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by the video processing method by a video processing apparatus, the method comprising: 
determining, for a conversion between a video block of a video and the bitstream of the video, that a first intra mode is applied on the video block of the video (e.g. Figs. 31 – 34, and pars. 420 – 442: depicting and describing that an intra mode is applied to the video bock), 
performing a boundary downsampling operation on reference samples of the video block based on a size of the video block, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation to generate prediction samples for the video block (e.g. Figs. 31 – 34, and pars. 420 – 442: depicting and describing that the system performs a subsampling operation at a boundary on reference samples of the video block based on a size of the video block, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation to generate prediction samples for the video block, wherein the subsampling operation is the equivalent of the downsampling operation); and 
performing the conversion based on the prediction samples and residual samples of the video block (e.g. Fig. 1, and pars. 66 – 96: depicting and describing that the system performs the conversion based on the prediction samples and residual samples of the video block); 
wherein a transform tool is applied to the video block (e.g. Fig. 1, element 130, and pars. 66 – 96: depicting and describing that a transform tool is applied to the video block).
Lee does not explicitly teach:
wherein the transform tool is a secondary transform tool is applied on the video block, and a secondary transform matrix is selected to generate the residual samples for the video block, and 
wherein the secondary transform tool includes applying, during encoding, a forward secondary transform to an output of a forward primary transform before applying a quantization process, or applying, during decoding, an inverse secondary transform to an output of a dequantization process before applying an inverse primary transform.
Zhao, however, teaches a video processing method:
wherein the transform tool is a secondary transform tool is applied on the video block, and a secondary transform matrix is selected to generate the residual samples for the video block (e.g. Figs. 3A and 3B, and pars. 107 – 110: depicting and describing that the transform tool is a secondary transform tool, a secondary transform matrix selected to generate the residual samples for the video block), and 
wherein the secondary transform tool includes applying, during encoding, a forward secondary transform to an output of a forward primary transform before applying a quantization process, or applying, during decoding, an inverse secondary transform to an output of a dequantization process before applying an inverse primary transform (e.g. Figs. 3A and 3B, and pars. 107 – 110: depicting and describing that the transform tool includes applying, during encoding, a secondary forward transform [fwdR] to an output of a forward primary transform [fwdT] before applying a quantization process [fwdQua], or applying during a decoding, an inverse secondary transform [invR] to an output of a dequantization process [invQ] before applying an inverse primary transform [invTran]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Zhao in order for the transform tool to be a secondary transform tool that includes applying, during encoding, a forward secondary transform to an output of a forward primary transform before applying a quantization process, or applying, during decoding, an inverse secondary transform to an output of a dequantization process before applying an inverse primary transform. One of ordinary skill in the art would have been motivated to make such a modification because the modification enables better energy compaction of transform coefficients (e.g. par. 108: describing that the use of a secondary transform allows for better energy compaction of transform coefficients).

Turning to claim 2, Lee and Zhao teach all of the limitations of claim 1, as discussed above. Lee does not explicitly teach:
wherein the secondary transform tool includes a non-separable secondary transform.
Zhao, however, teaches a video processing method:
wherein the secondary transform tool includes a non-separable secondary transform (e.g. par. 116: describing that the second transform is a non-separable transform).    
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Zhao in order for the secondary transform tool includes a non-separable secondary transform. One of ordinary skill in the art would have been motivated to make such a modification because the modification enables better energy compaction of transform coefficients (e.g. par. 108: describing that the use of a secondary transform allows for better energy compaction of transform coefficients).

Regarding claim 3, Lee and Zhao teach all of the limitations of claim 1, as discussed above. Lee does not explicitly teach:
wherein the secondary transform tool includes a Reduced Secondary Transform (RST) or a rotation transform.
Zhao, however, teaches a video processing method:
wherein the secondary transform tool includes a Reduced Secondary Transform (RST) or a rotation transform (e.g. par. 109: describing that the secondary transform tool is a rotation transform).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Zhao in order for the secondary transform tool includes a Reduced Secondary Transform (RST) or a rotation transform. One of ordinary skill in the art would have been motivated to make such a modification because the modification enables better energy compaction of transform coefficients (e.g. par. 108: describing that the use of a secondary transform allows for better energy compaction of transform coefficients).

Regarding claims 4 and 18, Lee and Zhao teach all of the limitations of claims 1 and 17, respectively, as discussed above. Lee does not explicitly teach:
wherein based on the first intra mode being applied on the video block, a second intra mode is converted from the first intra mode, and wherein a secondary transform classification is derived based on the second intra mode.
Zhao, however, teaches a video processing method and apparatus:
wherein based on the first intra mode being applied on the video block, a second intra mode is converted from the first intra mode, and wherein a secondary transform classification is derived based on the second intra mode (e.g. par. 174 – 175: describing that the system derives a second intra mode (chroma prediction mode) based on the first intra mode (luma prediction mode), and the system selects a secondary transform to be applied based on the derived second intra mode).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Zhao in order for the secondary transform tool includes a Reduced Secondary Transform (RST) or a rotation transform. One of ordinary skill in the art would have been motivated to make such a modification because the modification enables better energy compaction of transform coefficients (e.g. par. 108: describing that the use of a secondary transform allows for better energy compaction of transform coefficients).

Turning to claim 5, Lee and Zhao teach all of the limitations of claims 1 and 4, as discussed above. Lee does not explicitly teach:
wherein the selected secondary transform matrix is determined based on the secondary transform classification.
Zhao, however, teaches a video processing method:
wherein the selected secondary transform matrix is determined based on the secondary transform classification (e.g. Fig. 7a and pars. 174 – 183: depicting and describing that the secondary transform matrix selected for the second intra mode is based on the classification of the secondary transform).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Zhao in order for the selected secondary transform matrix is determined based on the secondary transform classification. One of ordinary skill in the art would have been motivated to make such a modification because the modification enables better energy compaction of transform coefficients (e.g. par. 108: describing that the use of a secondary transform allows for better energy compaction of transform coefficients).

Regarding claim 6, Lee and Zhao teach all of the limitations of claim 1, as discussed above. Lee further teaches:
wherein a down-sampling factor derived in the boundary down- sampling operation is larger than or equal to 1, and wherein a one-dimensional vector array is further derived based on concatenating down-sampled reference samples derived from the boundary down-sampling operation and the one-dimensional vector array is used as input of the matrix vector multiplication operation (e.g. pars. 420 – 442: describing that the system subsamples at the boundary by a factor greater than or equal to 1, the system deriving a one-dimensional array based on the subsampled references and the one-dimensional array is used as input to the matrix vector multiplication, wherein subsampling is the equivalent of downsampling).

Turning to claim 7, Lee and Zhao teach all of the limitations of claims 1 and 4, as discussed above. Lee further teaches:
wherein in the second intra mode, distance-based weighted calculations are applied on reference values in vertical direction and horizontal direction to derive prediction values (e.g. pars. 456, and 468: describing that a second intra mode is derived from the first intra mode [MIP], the second intra mode being a distance-based weighted calculations are applied on reference values in a vertical direction and a horizontal direction to derive prediction values).

Regarding claim 8, Lee and Zhao teach all of the limitations of claims 1 and 4, as discussed above. Lee does not explicitly teach:
wherein the second intra mode includes a planar mode.
Zhao, however, teaches a video processing method:
wherein the second intra mode includes a planar mode (e.g. pars. 174 – 183: describing that the derived intra mode includes a planar mode).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Zhao in order for the second intra mode includes a planar mode. One of ordinary skill in the art would have been motivated to make such a modification because the modification enables better energy compaction of transform coefficients (e.g. par. 108: describing that the use of a secondary transform allows for better energy compaction of transform coefficients).

Turning to claim 12, Lee and Zhao teach all of the limitations of claim 1, as discussed above. Lee further teaches:
wherein the first intra mode includes multiple types, and a type index for the video block is derived excluding referring to type indices of previous video blocks (e.g. pars. 421 and 436 – 440: describing that the matrix-based intra prediction has multiple matrices, the matrix index for the video block is derived without reference to matrix indices of previous video blocks). 

Regarding claim 13, Lee and Zhao teach all of the limitations of claims 1 and 12, as discussed above. Lee further teaches:
wherein the type index for the video block is explicitly included in the bitstream (e.g. pars. 421, and 436 – 440: describing that the matrix index information is explicitly signaled in the bitstream).

Regarding claim 14, Lee and Zhao teach all of the limitations of claim 1, as discussed above. Lee does not explicitly teach:
wherein whether to apply the secondary transform tool is based on a height (H) or a width (W) of the video block.
Zhao, however, teaches a video processing method:
wherein whether to apply the secondary transform tool is based on a height (H) or a width (W) of the video block (e.g. pars 151 – 165: describing that the system determines whether to apply the secondary transform based on size of the video block, wherein size of the video block reasonably suggests based on a height or width of the video block).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Zhao in order for whether to apply the secondary transform tool is based on a height (H) or a width (W) of the video block. One of ordinary skill in the art would have been motivated to make such a modification because the modification enables better energy compaction of transform coefficients (e.g. par. 108: describing that the use of a secondary transform allows for better energy compaction of transform coefficients).

Turning to claim 15, Lee and Zhao teach all of the limitations of claim 1, as discussed above. Lee further teaches:
wherein the conversion includes encoding the video block into the bitstream (e.g. Fig. 1, and pars. 66 – 96: depicting and describing that the conversion includes encoding the video block into the bitstream).

Regarding claim 16, Lee and Zhao teach all of the limitations of claim 1, as discussed above. Lee further teaches:
wherein the conversion includes decoding the video block from the bitstream (e.g. Fig. 2, and pars. 97 – 115: depicting and describing that the conversion includes decoding the video block from the bitstream).

Claim(s) 9 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0306654) (hereinafter Lee)  in view of Zhao et al. (WO2017/058615) (hereinafter Zhao), as cited by applicant as applied to claim 1 above, and further in view of Pfaff et al. (US 2021/0314618) (hereinafter Pfaff).

Regarding claim 9¸ Lee and Zhao teach all of the limitations of claim 1, as discussed above. Lee further teaches:
Wherein whether to apply the first intra mode is specified by a syntax element (e.g. par. 422: describing that the signals whether to apply matrix-based intra prediction in the bitstream).
Lee does not explicitly teach:
wherein whether to apply the first intra mode is specified by a first syntax element included in a sequence parameter set and a second syntax element included in a coding unit level set.
Pfaff, however, teaches a video processing method:
wherein whether to apply the first intra mode is specified by a first syntax element included in a sequence parameter set and a second syntax element included in a coding unit level set (e.g. pars. 133, 135, and 280 – 281: describing that whether to apply Affine Linear Weighted Intra Prediction (ALWIP) is specified by a first syntax element included in a sequence parameter set and a second syntax element included in a coding unit level set, wherein ALWIP is the equivalent of matrix-based intra prediction).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Pfaff in order for whether to apply the first intra mode is specified by a first syntax element included in a sequence parameter set and a second syntax element included in a coding unit level set. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Turning to claim 10, Lee, Zhao, and Pfaff teach all of the limitations of claims 1 and 9, as discussed above. Lee does not explicitly teach:
wherein in response to a width-height ratio of the video block being greater than 2, a context with an index of 3 is used for a first bin of the second syntax element.
Pfaff, however, teaches a video processing method:
wherein in response to a width-height ratio of the video block being greater than 2, a context with an index of 3 is used for a first bin of the second syntax element (e.g. par. 257: describing that for a width-to-height ratio being smaller than or equal to 2, a context with indices of 0, 1, or 2 is used for at least a bin of the second syntax element, reasonably suggesting that a width-to-height ratio greater than to has a context with an index of 3 for a first bin of the second syntax element).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Pfaff in order for in response to a width-height ratio of the video block being greater than 2, a context with an index of 3 is used for a first bin of the second syntax element. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Regarding claim 11, Lee, Zhao, and Pfaff teach all of the limitations of claims 1 and 9, as discussed above. Lee does not explicitly teach:
wherein in response to a width-height ratio of the video block being smaller than or equal to 2, a single context selected from contexts with indices of 0, 1 or 2 is used for a first bin of the second syntax element.
Pfaff, however, teaches a video processing method:
wherein in response to a width-height ratio of the video block being smaller than or equal to 2, a single context selected from contexts with indices of 0, 1 or 2 is used for a first bin of the second syntax element (e.g. par. 257: describing that for a width-to-height ratio being smaller than or equal to 2, a context with indices of 0, 1, or 2 is used for at least a bin of the second syntax element).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Pfaff in order in response to a width-height ratio of the video block being smaller than or equal to 2, a single context selected from contexts with indices of 0, 1 or 2 is used for a first bin of the second syntax element. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487       

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487